DETAILED ACTION
In view of the the appeal brief filed on 1 February 2021, PROSECUTION IS HEREBY REOPENED.  A newly withdrawn claim (47) and indication of allowable matter (claim 32) are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }
Election/Restrictions
In addition to previously withdrawn claims 52-54 and 58, claim 47 is hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 December 2018.  The limitations directed to the maintenance station being configured to move air into the debris bin of the cleaner while drawing air from the debris bin is 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The examiner has determined that the provisional applications do not include disclosure of the elected embodiment or support for the pending claims, with the earliest claimed prior-filed application that does support the claims being the U.S. 11/751,470 application, with a filing date of 21 May 2007.  Therefore, the earliest priority date of the pending application is considered to be 21 May 2007, as opposed to the earlier filing dates for the provisional applications. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 59-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no supporting disclosure in the original application that the indicator, claimed in claim 27 as indicating fullness of the collection bin, provides feedback as a result of a user command (claim 59) or provides feedback indicative of a service condition of the robotic cleaner (claim 61).  To the contrary, the indicator as claimed is only disclosed to provide visual feedback in response to the fullness of the collection bin that is determined by the bin capacity sensor.  Additionally, there is no disclosure supporting the limitation that the user interface is operable for scheduling cleaning of the robotic cleaner.  Lines 18-23 on page 8 of the specification indicate that the user interface may include scheduling, but does not specifically disclose that the controller can schedule cleaning of the robotic cleaner, whereas the more commonly understood scheduling in the art would apply to scheduled cleaning of the surrounding areas by the robotic cleaner.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  As discussed supra, it is unclear how the indicator, claimed in claim 27 as indicating fullness of the collection bin, will provide an indicator in response to a user command or indicative of a service condition of the robotic cleaner.  For the sake of the current Office Action, claim 59 will be examined without the unsupported limitation of “in response to a user command” (effectively only claiming that the indicator feedback is visual).  Claim 61 is further unclear because there is no disclosure in the application as a whole to define what a “service condition” is for the robotic cleaner.  For the sake of the current Office Action, the examiner will consider the claim to define that the indicator feedback is indicative of a maintenance station service condition, reading on a bin full indicator as supported by the application as a whole.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 31, 33, 46, 48, 49, 59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Keppler et al.  (2005/0150519) in view of Salem et al. (2002/0042965).
Keppler discloses a robotic cleaner maintenance station having a platform (74), an evacuation passageway (76/78) to be exposed to the robotic cleaner, a collection bin (58) and filter arrangement (examiner previously took official notice, which was not traversed by the applicant and therefore is now considered to be applicant admitted prior art that it is old and well known for any modern vacuum device to include a post-motor filter to further filter air returning to the atmosphere) and an input control for receiving operation command from a user for controlling the maintenance station (button 94 indicated as an input toc control speed of the suction fan in the maintenance station (paragraph 94) but fails to disclosed an indicator for indicating a status of the maintenance station.  The examiner previously took official notice that it is very well known for any electronic device to include some form of indicator for indicating a status of the maintenance station, which was traversed by the applicant.  The Salem reference provides the basic and well known concept that a suction cleaner will comprise an indicator (light 45) to indicate to a user that manual emptying of the collection tank is necessary, known in the art to prevent overflow, maintain optimal suction and thus improve operating efficiency, with the indicator being necessary to inform the user that the bin must be emptied.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a sensor for detecting the fullness of the collection bin, similar to the sensor disclosed in the robot by Keppler, and an indicator to the maintenance station to similarly alert a user when the collection container is full and requires manual 
Regarding claim 31, Keppler further discloses charging contacts (82, 84, 86, 88; inherently/nearly universally metal to convey electricity) wherein the controller will obviously emit a signal for the robotic cleaner to stop movement once the contacts are properly engaged with one another to maintain the proper charging position. 
Regarding claims, 33, the disclosure of Keppler results in the controller is configured to operate the suction device of the maintenance station, which inherently includes setting a series of events for evacuation the robot, including returning the robotic cleaner to the station and/or ensuring proper docking and activating the suction motor in the station to evacuate the robotic cleaner. 
Regarding claims 46 and 48, Keppler discloses the suction passageway, vacuum pump to evacuate debris from a lower front portion of the robotic cleaner in the manner set forth in the claims.  
Regarding claim 49, the station of Keppler would further be inherently capable of removing debris from a bottom opening of a different robotic cleaner having the opening in the rear of the cleaner and backing into the station for engagement therewith.
Regarding new claim 59, Salem further discloses that the indicator (45) may be formed as an LED (paragraph 75) that will provide a visible feedback to a user.
Regarding claim 61, the indicator providing feedback of the fullness of the collection bin of the maintained station is considered to read on the supported limitations of the claim (see paragraph 5 above) that is indicative of a maintenance station “service condition” as best understood by the examiner. 

Claims 28, 30, 34, 36 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Keppler et al.  (2005/0150519) in view of Salem et al. (2002/0042965) as applied to claim 27 and further in view of Chiappetta et al. (8,594,840; priority date 7 July 2005), Tani (2005/0237188) and Crapser et al. (2008/02006092; priority date 22 November 2005).
Regarding claim 28, Keppler discloses wireless communication between the maintenance station and the robotic cleaner but fails to disclose a communication module that receives a wireless signal from a remotely operable user interface device.  Chiappetta discloses a similar robotic cleaner and maintenance station, and specifically teaches that a user may control the robot by remote control, through a control panel on the base station or via a network connecting the robot, maintenance station and the user interface device (Col. 11, lines 11-42), thus teaching that it is desirable for a system to allow communication between a remote user, the robotic cleaner and the maintenance station.  Additionally, Tani and Crapser both disclose robotic cleaners having a remote control (85 of Tani, 122/1122 of Crapser) to control multiple operations of the device and for displaying status of the robotic cleaner.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the controller of Keppler with a similar remote communication device taught by Chiappetta, Tani and Crapser, to allow for similar communication between the robotic cleaner, maintenance station (as taught by Chiappetta) and additional devices or transmitters if desired to allow for remote control of the system as whole, which is very well known for convenience of operation and operation when away from the system.  Further, Crapser discloses that the respective devices may communicate with one another via RF or IR 
Regarding claim 30, Tani further discloses that the controller may receive input regarding room selection, return to station, pause/stop/resume cleaning, zones or scheduling of the robotic cleaner. 
Regarding claim 34, Keppler discloses that the robot returns to the maintenance station for charging and/or emptying of the debris collected therein.  Crapser further discloses that the maintenance station emits a signal to guide the robotic cleaner back to the maintenance station (paragraph 122), such that it would have been obvious to use a similar homing signal configuration as taught by Crapser to direct the robot of Keppler back to the station. 
Regarding claims 36, Crapser discloses that input may be made via a remote control, but fails to disclose specific structure.  The examiner previously took official notice, which was not traversed by the applicant and therefore is now considered to be applicant admitted prior art that most modern known remote controllers (most commonly universal TV remotes) will include some form of display screen and also may include some form of dock to charge the remote when not in use and/or may provide a smart phone as the controller which also includes a display screen and some form of dock for charging. 
Regarding claim 55, Tani and Crapser both further discloses that the remote (85 of Tani, 222/1122 of Crapser) may include a display that provides status of the system (paragraph 83 of Tani, paragraph 51 of Crapser). 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Keppler et al.  (2005/0150519) in view of Salem et al. (2002/0042965) as applied to claim 27, and further in view of Cohen et al. (2005/0156562).
Keppler and Salem fail to disclose a track for guiding the robotic cleaner onto the platform.  Cohen, although disclosing a different structure, teaches that it is old and well-known in the art for cleaners and maintenance stations to include raised guide surfaces (considered to be equivalent to tracks) to direct the robot into the station (paragraph [0005]).  Therefore, it would have been obvious to provide the station of Keppler with similar tracks to lead the robot into position, as taught by Cohen as being well-known in the art, to ensure proper positioning and engagement between the robot and station.  Although Keppler suggests that the lock and tracks are undesirable due to size and aesthetics of the station, the teaching is relied upon for the statement of what is known in the art, and the concepts could still obviously be applied to the Keppler reference in any situation that proper and reliable function is more desirable than overall size and aesthetics.  

Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Keppler et al.  (2005/0150519) in view of Salem et al. (2002/0042965) as applied to claim 27, and further in view of Gawlik et al. (WO 2005/055795).
Keppler and Salem fail to disclose a cleaning head cleaner.  Gawlik, discloses a similar station for a robotic cleaner and teaches that it may be desirable to include a head cleaner (brushes 25 adjacent seeping head 6 in Fig. 4) to clean the brush of the cleaner during other maintenance such as charging.  Therefore, it would have been obvious to provide the station of .  

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Keppler et al.  (2005/0150519) in view of Salem et al. (2002/0042965) as applied to claim 27, and further in view of Reed (2002/0124343).
Keppler discloses a control unit (90) for controlling the maintenance station and communicating with the control unit of the robotic cleaner but fails to disclose that the control unit allows for user interface or is capable of scheduling cleaning of the robot.  Reed discloses a similar robotic cleaner and maintenance station configured to empty the robotic cleaner as needed and Reed teaches that the maintenance station includes a controller (55) for a user to set a schedule for the robotic cleaner to clean areas to allow for automatic cleaning of the surrounding areas.  Reed also discloses that the controller is programmed to return the robotic cleaner to the maintenance station after a predetermined period of time for evacuation of the robotic cleaner, to prevent reduced cleaning efficiency that may occur if the robotic cleaner attempts to clean when overfilled.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the controller of Keppler, disclosed as being on the maintenance station, with the similar function of returning the robotic cleaner to the maintenance station after a predetermined period of time, to prevent reduced cleaning efficiency as taught by Reed, which is considered to read on the claimed function that the user interface is operable for scheduling cleaning of the robotic cleaner (setting a time to be cleaned is equivalent to scheduling cleaning).  Alternatively, it also would have been obvious to .     

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The limitation that the robotic cleaner sends a command to the maintenance station to engage the robotic cleaner using the lock is not found to be anticipated, nor made obvious, over the prior art as a whole. 

Response to Arguments
Applicant's arguments filed 21 April 2020 have been fully considered but they are not persuasive.  The applicant argues that the combination of Keppler and Salem fail to make obvious the claimed invention, suggesting that the Keppler reference fails to disclose that the suction station includes a sensor or indicator for detecting and indicating the status of the maintenance station and that Salem fails to disclose a bin for receiving debris from a robotic cleaner or a sensor indicating the level of debris in the collector.  However, as discussed in the rejections above, with the primary basis maintained from the previous Office Action, the Keppler reference taches a bin fullness indicator for the robotic cleaner which is used to direct the robot to return to the base station for automated emptying.   The Salem reference is provided as a teaching that it is well known in the art for a collection container that requires manual emptying will commonly include a sensor to detect fullness and an indicator to alert a user when emptying is needed.  Therefore, the teaching of Salem, when applied to the concept of Keppler, would lead one of ordinary skill in the art to provide a fullness sensor to the collection bin of Keppler, with Keppler disclosing a known fullness sensor for the robotic cleaner, and to provide an indicator to a user, as opposed to an electronic signal to the robot, because the base station collection bin of Keppler requires manual emptying.  Thus, although Salem refers to a liquid collecting device with a liquid sensor, the capabilities of a sensor to detect fullness of debris in a collection bin are disclosed by Keppler, and the additional concept of a visual indicator is taught by Salem to alert a user, which is a commonly known concept that is applicable to any cleaning bin that requires manual emptying, regardless of what is being collected (i.e. liquid vs. debris).
The applicant further argues the rejection of claim 36, arguing the examiner’s statement of official notice regarding the obvious nature of a docking station to charge a remote control device.  However, the examiner made the original statement of Official Notice in the first Office Action, dated 3 May 2019, and the applicant did not traverse the statement in the response to that Office Action on 30 August 2019.  Therefore, the previous statement of Official Notice was made applicant admitted prior art in the last Office Action dated 21 January 2020 and the applicant has effectively missed the opportunity to argue the grounds of the examiner’s previous statement of Official Notice.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        13 April 2021